DETAILED ACTION
	This Office action details a final action on the merits for the above referenced application No.  Claims 1-5, 7, 12, and 21-26 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 1-5, 7, and 12 are amended.  Claims 21-26 are new.

Response to Amendment
	The amendments filed on 1 Mar. 2021 have been entered.

Response to Arguments
	The rejection of claims 1, 6, and 11 under 35 USC 112(b), second paragraph, as being indefinite is withdrawn.
	In order to address the claim amendments, the rejection of claims 1-4, 6-8, 10, 12, and 18-19 under 35 USC 103 as being unpatentable over Baum et al. (Cancer Biother. Radiopharm.; published 6 May 2015), in view of Goodnow, Jr. et al. (US 2015/0038523 A1; published 5 Feb. 2015) is withdrawn.
	In order to address the claim amendments, the rejection of claims 1-12, and 18-19 under 35 USC 103 as being unpatentable over Baum et al. (Cancer Biother. Radiopharm.; published 6 May 2015), in view of Goodnow, Jr. et al. (US 2015/0038523 A1; published 5 Feb. 2015), in further view of Ramogida et al. (ChemComm; published 2013) is withdrawn.

	
New Grounds of Rejection
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1, 23, and 24 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.  The response filed on 1 Mar. 2021 does not point to the sections of the specification giving support for the amendments filed on1 Mar. 2021.
4 exhibits increased binding affinity for the α5β3 and ανβ5 receptors when further substituted on the sulfonyl moiety with an N-amino-alkylcarbamyl group or a butoxycarbonylaminoalkylcarbamoyl group which is the active moiety, thereby forming a conjugated moiety, and chelating at least one radionuclide.  The specification as originally filed only supports the chemical name used on [0016].  
The specification as originally filed does not support the chemical name 3-[2-[(2-[3-[2-[3-(3-[2-[2-(2-[2-[2-(2-[2-[2-(2-[2-[2-(2-Acetylsulfanyl-ethoxy)-ethoxy]-ethoxy]-ethoxy)-ethoxy]-ethoxy]-ethoxy)-ethoxy]-ethoxy]-ethoxy)-ethoxy]-ethoxy]-propionylamino)-propoxy]-benzyl]-ureido]-thiazole-4-carbonyl)amino]-acetylamino]-phenyl-3-yl-propionic acid now recited in claims 1 and 23.  The specification as originally filed supports the name given in original claim 20, which is indefinite.
The specification as originally filed does not support the spacer sequence as described in claims 1 and 23.

The specification as originally filed in does not support the limitation in claims 1 and 24 that the peptidomimetic anti-integrin has affinity for receptors PD-1 and PD L1.  At proposed example 1, it is asserted that nivolumab is administered twice for each treatment of the preferred Lu-177 DOTAGA IAC compound…with the aim of achieving an effective PD-1/PD-L1 blockade.  Nivolumab is not a peptidomimetic whose molecular structure includes a tetrahydropyridmidyl-aminoethyloxybenzoyl etc.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 7, and 21-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In this case, the limitation of including at least one radionuclide in line 8 of claim 1 is indefinite because the claim further requires a chelating moiety consisting of DOTAGA and chelating at least one radionuclide.  Should the antagonist peptidomimetic include at least one radionuclide and chelating moiety consisting of DOTAGA and chelate another at least one radionuclide such that the composition comprises at least two different radionuclides?  

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 (2,2,2''-( 10-(2.6-dioxotetrahydro-2H-pyran-3-yl)-1,4,7,10-tetraazacyclododecane-1,4.7-triyl )triacetic acid) and be further conjugated to sulfonyl moiety and chelating a least one radionuclide 
	
	Regarding claim 23, the composition at two places requires at least one radionuclide.  It unclear if the at least one radionuclide recited at line 7 refers to the chelating at least one radionuclide or if the composition requires at least two different radionuclides.  Note that the phrase “consisting of” excludes other elements not recited in the group.  The limitation of when further substituted on the sulfonyl moiety…thereby forming a conjugated moiety is indefinite because it is unclear if it is an optional limitation and it seems to contradict the consisting of phrase.  Note that DOTAGA(tBu)4 appears to be a protected DOTAGA derivative and so it is unclear how it is unclear how the protected DOTAGA(tBu)4 can be chelating at least one radionuclide.


Claim 1 recites the limitation "said spacer" in line 13.  There is insufficient antecedent basis for this limitation in the claim.

	Regarding claims 1, 7, and 21-24, the following limitations are functional limitations: (1) exhibiting high selective and high binding affinity for α5β3 and ανβ5; (2) exhibits increased binding affinity for the ανβ3 and ανβ5 when further substituted on the sulfonyl moiety; (3) spacer sequence…exhibiting selective, high binding affinity for α5β3 and ανβ5;  (4) conjugated moiety is a targeting agent specific for the HER2+ protein;  (5) said peptidomimetic targets ανβ3 and ανβ5; (6) wherein the composition crosses the BBB to target brain metastases; (7) the peptidomimetic anti-integrin has affinity for receptors PD-1 and PD L1; (8) the first binding region is antigen binding region and the second region is an integrin binding region; and (9) the second integrin region binds to an epitope or para-epitope and wherein the first antigen binding region binds to an epitope on human epidermal growth factor receptor 2 (HER2) and blocks binding to HER2.  Functional limitation are indefinite when a person of ordinary skill in the art would not know from the claimed terms what structures is encompassed by the claim.  Note that the vice of functional claiming occurs "when the inventor is painstaking when he recites what has already been seen, and then uses conveniently functional language at the exact point of novelty") (quoting General Elec. Co. v. Wabash Appliance Corp., 304 U.S. 364, 371 (1938)
In the case of the above limitations (8) and (9), the specification does disclose or structurally describe a single compound containing a first binding region and second binding region capable of meeting those functional limitations.  At [0021] (PG Pub), the specification describes that the peptomimetic composition may comprise a first region and second region; however, no structure is given.  A person ordinary skill in the art would not know if IAC, which 
In the case of limitation (1), at [0027], the specification only asserts that α5β3 integrin peptide mimetic may be produced by culturing a host cell;  however, specification does not clearly describe a structure capable exhibiting high selective and high binding affinity for α5β3 and ανβ5.  A person of ordinary skill would not know if IAC is capable of meeting the limitation (1) or if another IAC needs to carry another compound capable of meeting the above functional limitation.  Similarly, in the case of limitation (2), a person of ordinary in the art would not know from the specification whether IAC is capable of meeting limitation (2) or if IAC needs to carry some unidentified cargo capable of meeting the limitation.  Similarly, in the case of limitation (3), a person of ordinary skill would not know from the specification whether the N-3-amino-neopenta-1-carbamyl spacer of IAC is capable of meeting the functional limitation or whether if some other unidentified spacer is required.  Above limitations (4)-(5) are indefinite for the same reasons.  In the case of limitation (6), the specification does not mention the BBB or specifically describe a compound capable of crossing the BBB.  In the case of above limitation (7), the specification only teaches that nivolumab is administered 7 d before and after (never together) with the aim of achieving an effective PD-1/PD-L1 blockade.  Should the IAC carry nivolumab as a cargo?  This does not appear to be supported by the specification.  

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further 

Claims  7 and 12 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Regarding claim 7, which is dependent to claim 1, claim 1 has been amended to include the same limitation as in claim 7 and so claim 7 does not further limit amended claim 1.  Regarding claim 12, which is dependent to claim 1, claim 1 requires a chelated consisting of DOTAGA and so the chelator also including IAC as in claim 12 is broader that the chelator in claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 7, 12, and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baum et al. (Cancer Biother. Radiopharm.; published 6 May 2015), in view of Goodnow, Jr. et al. (US 2015/0038523 A1; published 5 Feb. 2015) .

	Baum et al. teach as discussed in the Office action filed on 28 Aug. 2020.  Baum et al. teach the 67Ga-NODAGA-theranost 
    PNG
    media_image2.png
    528
    968
    media_image2.png
    Greyscale
 (see Fig. 1).  Baum et al. teach that IAC (4-[2-(3,4,5,6-tetrahydropyrimidine-2-ylamino)ethyloxy]benzoyl-2-[N-(3-amino-neopenta-1-carbamyl)]-aminoethylsulfonylamino-β-alanine)) and theranost are the same and that IAC was developed to provide an alternate vector that selectively targets integrin ανβ3 receptor and clears rapidly from whole blood (see pg. 153).  Baum et al. teach that 68Ga-NODAGA-theranost was administered by intravenous injection (see pg. 155).  Radiolabeled with particle emitters such as 177Lu, the DOTAGA conjugate of theranost might by employed for TRNT or neoadjuvant peptidomimetic radiotherapy (see pg. 158).  Baum et al. teach that theranost carrying therapeutic cargoes might also have potent activity with drugs of distinct chemotype including bevacizumab, etc (see pg. 158).  Baum et al. teach that molecular imaging using 68Ga-NODAGA.  Baum et al. teach that these radiolabeled peptide ligands for ανβ3 targeting might become powerful new tools for molecular imaging and targeted radiotherapy of tumors undergoing angiogenesis (see pg. 153, col. 1).  Baum et al. teach that 68-NODAGA-theranost is a potent avb3 peptidomimetic displaying a strong binding affinity for extracellular surface matrix proteins and epitopes, including ανβ3 and other integrins (see pg. 155).  
	Baum et al. do not teach that the IAC/theranost exhibits selective, high binding affinity for α5β3 and ανβ5 and targets ανβ3 and ανβ5.  Baum et al. do not teach a chelator consisting of DOTAGA which exhibits increased binding affinity for the α5β3 and ανβ5 receptors when N-amino-alkylcarbamyl group or a butoxycarbonylaminoalkylcarbamoyl group which is the active moiety, thereby forming a conjugated moiety.  Baum et al. do not teach that the spacer sequence provided between the chelator and the tetrahydropyridmidyl-aminoethyloxybenzoyl groups exhibits selective, high binding affinity for α5β3 and ανβ5.  Baum et al. do not teach that the composition crosses the BBB to target brain metastases and wherein the peptidomimetic anti-integrin has affinity for receptors PD-1 and PD L1.
	Goodnow, Jr. et al. teach as discussed in the Office action filed on 28 Aug. 2020.  Goodnow, Jr. et al. disclose ligand 9 (see [0085]).  Goodnow, Jr. et al. targeting cells expressing alpha-V-beta-3 (see abstract).  Goodnow, Jr. et al. teach treating inflammation and proliferative disorders like cancer (see [0050]).  
	It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the composition of Baum et al. by substituting NODAGA with DOTAGA as taught by Baum et al. because it would advantageously enable labeling with 177Lu for use in TRNT or a neoaduvant peptidomimetic radiotherapy.  It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the compositions of Baum et al. by further incorporating ligand 9 in Goodnow, Jr. et al. because it would advantageously enable chemotherapy along with 177Lu-DOTAGA-theranost as an adjuvant in peptidomimetic radiotherapy.  The following limitation describe properties of the 177Lu-DOTAGA-IAC made obvious by Baum et al.: (1) exhibiting high selective and high binding affinity for α5β3 and ανβ5; (2) exhibits increased binding affinity for the ανβ3 and ανβ5 when further substituted on the sulfonyl moiety; (3) spacer sequence…exhibiting selective, high binding affinity for α5β3 and ανβ5;  (4) conjugated moiety is a targeting agent specific for the HER2+ protein;  (5) said peptidemimetic targets ανβ3 and ανβ5;  (6) wherein the composition crosses the BBB to target brain metastases; (7) the peptidomimetic anti-integrin has affinity for receptors PD-1 and PD L1; (8) the first binding region is antigen binding region and the second region is an integrin binding 177Lu DOTAGA IAC made obvious Baum et al. would therefore possess the above properties.

Claims 1-5, 7, 12, and 21-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baum et al. (Cancer Biother. Radiopharm.; published 6 May 2015), in view of Goodnow, Jr. et al. (US 2015/0038523 A1; published 5 Feb. 2015),, in further view of Abou et al. (J. Nucl. Med.; published 2014; see attached 892), and Kim et al. (Bioorg. Med. Chem. Lett.; published 14 Jul. 2012; see attached 892).

	Baum et al. teach as discussed above and as discussed in the Office action filed on 28 Aug. 2020.  In addition, Baum et al. teach that the NOTA derivative NODAGA(tBu)3 lends itself to efficient active ester conjugation to the primary amine of IAC (see pg. 154).
	Baum et al. do not further teach actinium-225 and DOTAGA(tBu)4.  
	Goodnow, Jr. et al. teach as discussed above.  
	Abou et al. teach 225Ac imaging of NK1-targeted a-particle for glioblastoma radiotherapy (see title).  Abou et al. teach that DOTAGA-SP was successfully labeled in 0.1 M sodium acetate in high yield (99.5 + 0.4%), radiochemical purity (99%), and specific activity (1 Ci/g).  These data suggest the feasibility and promise for 225Ac-SP targeted therapy for GBM (see pg. 2).  
	Kim et al. teach the synthesis and characterization of ανβ3-targeting peptidomimetic chelate conjugates for PET and SPECT imaging (see title).  Kim et al. teach that DOTAGA(tBu)4 affords four intact carboxylic acid functional groups with a free carboxylate side chain ready for N-terminus of peptides which makes it useful for biomedical applications (see pg. 5518; scheme 2).  Kim et al. teach that the promising preliminary data is fueling further investigation of DOTAGA-IAC conjugates for targeting tumor associated angiogenesis and ανβ3 integrin positive tumors using PET and SPECT imaging.  Other potential applications include the use of radionuclides such as 177Lu for radiotherapy (see pg. 5521).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the compound of Baum et al. (177Lu DOTAGA IAC) by further substituting 177Lu with 225Ac as taught by Abou et al. because it would advantageously enable targeting alpha therapy with an isotope that delivers a very high and localized dose to cancer cells.   
	It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the compound of Baum et al. (177Lu DOTAGA IAC) by further substituting DOTAGA with DOTAGA(tBu)4 as taught by Abou et al. and Kim et al. because it would advantageously enable efficient coupling and radiotherapy applications. 

Claims 1-5, 7, 12, and 21-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baum et al. (Cancer Biother. Radiopharm.; published 6 May 2015), in view of Goodnow, Jr. et al. (US 2015/0038523 A1; published 5 Feb. 2015), Abou et al. (J. Nucl. Med.; published 2014; see attached 892), and Kim et al. (Bioorg. Med. Chem. Lett.; published 14 Jul. 2012; see attached 892), in further view of Choi et al. (J. Nucl. Med.; published 29 Jun. 2018; see attached 892).

	Baum et al. teach as discussed above.
	Baum et al. do not expressly teach that the anti-integrin peptidomimetic has affinity for the PD-1 and PD L1.
	Goodnow, Jr. et al. teach as discussed above.
	Abou et al. teach as discussed above.

	Choi et al. teach combined VLA-4-targeted radionuclide therapy and immunotherapy in a mouse model of melanoma (see title).  Choi et al. teach that the combination treatment with TRT + ICIs such as anti-PD1, targets both tumor cells and immune cells and has potential as a therapeutic agent in patients with metastatic melanoma (see abstract).  Choi et al. teach that combining PD-1 or PD-L1 blockade with radiation was shown to yield improved treatment benefit versus radiation alone (see pg. 1847).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date to further modify the composition of Baum et al. so that the anti-integrin peptidomimetic has affinity for receptors PD-1 and PD L1 as taught by Choi et al. because it would advantageously enable it would advantageously enable improved versus TRT alone.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-5, 7, 12, and 21-26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 7-17, and 23 of copending Application No. 16/568,236, in view of Baum et al. (Cancer Biother. Radiopharm.; published 6 May 2015), Goodnow, Jr. et al. (US 2015/0038523 A1; published 5 Feb. 2015),  Abou et al. (J. Nucl. Med.; published 2014; see attached 892), and Choi et al. (J. Nucl. Med.; published 29 Jun. 2018; see attached 892). 
	Claims 1, 4, 7-17, and 23 of copending Application No. 16/568,236 claim a peptide mimetic compound of an integrin whose molecular structure includes a tetrahydropyridimidinyl-4 and radiolabeled with 177Lu.
Claims 1, 4, 7-17, and 23 of copending Application No. 16/568,236 do not claim DOTAGA or the active moiety 3-[2-[(2-[3-[2-[3-(3-[2-[2-(2-[2-[2-(2-[2-[2-(2-[2-[2-(2-Acetylsulfanyl-ethoxy)-ethoxy]-ethoxy]-ethoxy)-ethoxy]-ethoxy]-ethoxy)-ethoxy]-ethoxy]-ethoxy)-ethoxy]-ethoxy]-propionylamino)-propoxy]-benzyl]-ureido]-thiazole-4-carbonyl)amino]-acetylamino]-phenyl-3-yl-propionic acid or claim that the spacer exhibits high affinity for α5β3 and ανβ5 or a peptidomimetic that targets ανβ5 and ανβ3 or that the compositions crosses the BBB or that the peptide mimetic has high affinity for receptors PD-1 and PD L1 or 225Ac.
Baum et al. teach as discussed above.
Goodnow, Jr. et al. teach as discussed above.
Abou et al. teach as discussed above.
Choi et al. teach as discussed above.
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the composition of claims 1, 4, 7-17, and 23 of copending Application No. 16/568,236 by substituting DOTAGA(tBu)4 with DOTAGA as taught by Baum et al. because it would advantageously enable labeling with 177Lu for use in TRNT or a neoaduvant peptidomimetic radiotherapy.  It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the compositions of claims 1, 4, 7-17, and 23 of copending Application No. 16/568,236 by further incorporating ligand 9 in Goodnow, Jr. et al. because it would advantageously enable chemotherapy along with 177Lu-DOTAGA-theranost as an adjuvant in peptidomimetic radiotherapy.  A compound and its properties are inseparable for the reasons discussed above.  It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the compound of claims 1, 4, 7-17, and 23 of copending Application No. 16/568,236 by further substituting 177Lu with 225Ac as taught by Abou et al. because it would advantageously enable targeting alpha therapy with an isotope that delivers a .
This is a provisional nonstatutory double patenting rejection.



Applicants Arguments
	Applicants assert that Buam is a prior publication of Dr. Stanley Satz.  Goodnow, Jr. does not address the Applicants protein targets.  In Goodnow, Jr. there is no mention of radiolabeling the compounds for diagnosis, clinical management or therapy.  Goodnow, Jr. does not appear to mention of chelator.  The present invention includes DOTAGA in order to attach a therapeutic molecule, the radionuclide such as Lu-177 or Ac-225.  New claim 23 recites a chelator composition (DOTAGA(tBu)4).  Applicants’ composition not only targets α3β5, but also α5β5, and this is now recited in the claims.  Neither Baum nor Goodnow, Jr. disclose the targeting of α5β5 (as well as α3β5) with the compositions that are asserted to be disclosed by those references.  Claim 1 specifies that the composition crosses the BBB, and therefore the composition is provided to treatment of brain metastases.  Claim 5 recites actinium-225, and applicant considers that the cited prior art does not disclose the present composition, and more importantly the prior art does not disclose or teach actinium-225 plus an anti-integrin.

Applicant's arguments filed 1 Mar. 2020 have been fully considered but they are not persuasive. Other than 177Lu DOTAGA IAC, the structural limitations of the compounds of the present invention are indefinite for the reasons discussed above.  The specification as originally 68Ga-NODAGA in 68Ga-NODAGA-theranost with 177Lu-DOTAGA.  A person of ordinary skill in the art would have been motivated to make the substitution in order to gain the advantage of targeted radionuclide therapy.  


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN R DONOHUE whose telephone number is (571)270-7441.  The examiner can normally be reached on Monday - Friday, 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael G. Hartley/Supervisory Patent Examiner, Art Unit 1618                                                                                                                                                                                                        
/SEAN R. DONOHUE/
Examiner, Art Unit 1618